Carpenter, J.
The cause of action alleged in the first count of the complaint was admitted. To the cause of action in the second count there were several defenses:— First, payment; second, that the action was not commenced within four months after notice that the claim was disallowed; third and fourth, that the claim was barred by the general statute of limitations. The facts alleged in the first and second defenses were denied, and those issues were tried by a jury. Thé third and fourth defenses were demurred to. After a verdict for the plaintiff on the issues of fact, the issue of law was heard by the court and found for the defendants. Thereupon judgment was rendered for *139the plaintiff to recover the sum demanded in the first count only. The plaintiff appealed from the adverse judgment on the third and fourth defenses.
The sole question is, whether the plaintiff’s claim is barred by the statute of limitations. The claim accrued June 14th, 1872; George Coffing died November 12th, 1872; letters of administration were taken out January 2d, 1873, and the estate is being settled as a solvent estate. The time allowed for the presentation of claims was six months. Within that time this claim was presented and allowed by the administrators. Eor reasons satisfactory to the court of probate the time for closing the settlement of the estate has been extended, and it is not yet settled. On the 17th of March, 1883, the administrators gave the plaintiff a written notice that his claim would not be paid for the reason that it was barred by the statute of limitations. This suit was brought within four months after such notice.
We propose to consider the question involved in this case from a standpoint somewhat different from that taken by the learned counsel for the defendants. They assume that the genera! statute of limitations as a rule is applicable to solvent estates of deceased debtors. They concede that it is not applicable to insolvent estates, nor to estates of insolvent or bankrupt debtors; and perhaps they would also concede that it is not applicable to solvent estates that are being settled as insolvent estates; but they insist that it is applicable to estates in settlement as solvent estates. And from that standpoint the argument is that the statute of limitations bars the claim unless it can be shown that the statute is suspended in respect to this claim or that it is within, some of the statutory exceptions. We think the case must turn upon the construction and effect of the statute relating to the settlement of estates. That statute (Gen. Statutes, p. 388, sec. 6,) is as follows:—“When the creditor of an estate, not represented insolvent, shall present his claim to the executor or administrator, within the time limited by the court of probate, * * * and he shall disallow and refuse to pay it, if such creditor shall not *140within four months after he has been notified by him that his claim is disallowed, commence a suit against him for the recovery thereof, he shall be debarred of his claim against such estate; but if such creditor die within the said four months, and before suit brought as aforesaid, a further period of four months shall be allowed in favor of his executor or administrator.” Which statute is to govern, this or the statute of limitations? It must be admitted that the one is, or may be, incompatible with the other. Where more than four months remains before the claim is barred by the general statute, it is obvious that the creditor cannot have all that time in which to commence a suit, if effect is given to the four months’ limitation. On the other hand, when six years have run, as in this case, and that controls, it is equally obvious that the creditor has no opportunity to bring a suit after his claim is disallowed. The legislature could not have intended that.
It is conceded that the statute of limitations was suspended by the death of the debtor. It is also conceded that it remained suspended during the time limited for the presentation of claims. During that time therefore, confessedly, the only statute running against the claim was the one barring it unless presented within the time limited. But the claim was presented. Thereafter it was impossible that it could be barred by that statute. The question then is narrowed to this—did the statute of limitations commence running again upon the expiration of the time limited for presenting claims? Passing over for the present the time between the allowance of the claim by the administrator and its disallowance, let us consider the case as it stood after such disallowance. The section of the statute i we have quoted then took effect. By necessary implication that statute gives the creditor four months in which to commence a suit. If that proposition admits of any doubt, it is effectually removed by the concluding clause of that section. Here it is not left to implication. The provision for the representative of the creditor is express, “ a further period of four months shall be allowed,” &e. Unless ,we *141are to come to the absurd conclusion that the legislature intended to make a distinction in this respect between a creditor and his representative, we must regard the statute as equivalent to a positive enactment that a creditor may commence a suit within four months after his claim is disallowed. And if he may commence a suit he may have a judgment, if otherwise .entitled to it. That statute is unequivocal; it is subject to no proviso, no exception, and no qualification. We might stop here, and inquire what power has the court to interpose the statute of limitations when the legislature has not done so, and thus deprive the creditor of a clear statutory right ?
This view of the subject exposes the fallacy of one part of the defendants’ argument. It is assumed that the statute we are considering is a part of the general system of limitations, that the two statutes concern the same subject matter, and therefore, it is claimed, they are to be taken and construed together. Herein is the fallacy. These two statutes relate to parties under essentially different circumstances. The one is a statute of repose and operates mainly inter vivos. It may and frequently does operate for and against the estates of deceased persons, but we can hardly conceive of a case in which the estate of a deceased debtor, which is in the course of proper and orderly settlement, can insist that it runs during the settlement of the estate. The other is a statute providing for the settlement of estates of deceased persons, and applies only to a limited number of such estates. It can have no possible application elsewhere. It contains a special limitation—not to prevent the litigation of stale claims, but to facilitate the speedy settlement of estates. Each statute has its own sphere of operation and is independent of the other. They are in no proper sense in pari materia.
We agree that the statute of limitations may apply and bar claims against the estates of deceased debtors; for the statute is not as to all claims and under all circumstances abrogated or permanently suspended by the death of the debtor. It operates to bar all claims when the full time *142has run before the debtor’s death. So also if administration is granted and nothing more is done, so that no time is limited for creditors to present their claims; perhaps in such a case the statute would again commence to run. And other cases may possibly arise in which the statute may be pleaded. But we hold that it has no application to a claim presented within the time limited, and afterwards disallowed and suit brought within four months. The statute law governing such a case is the section we have quoted, and not the statute of limitations.
But the defendants contend that the statute again commenced to run against this claim at the expiration of the time limited for presenting claims, and, as more than six years elapsed before the suit was brought, that the claim is barred. They concede that the statute was suspended by the death of the debtor, and that it remained suspended until the time for presenting claims expired. This concession carries with it an admission that the statute may be suspended while the power to commence a suit exists; for it will not be denied by the defendants that a creditor has an abstract right to sue before the limitation expires as well as afterwards;' and there would seem to be as much reason for it, unless the claim is disallowed. The statute is suspended before in order to give creditors the full time allowed by the court of probate for presenting claims, and also to prevent the annoyance and expense of unnecessary litigation. It remains suspended afterwards for reasons equally cogent.
First, there is then no occasion for the statute. The estate is then in process of final settlement; the claim has been presented and allowed; it has been-adjusted as the statute provides, and there is no dispute as to the amount; nothing remains but payment; and it is the duty of the administrator to pay just as soon as funds can be provided for that purpose. And the almost universal rule is that he pays it without a suit. Indeed, there is no object in bringing a suit. It certainly is not necessary in order to deter*143mine the amount due, for that has been agreed upon, and there can rarely be occasion to sue for the purpose of enforcing payment. In insolvent estates a suit is prohibited. The validity of a claim must be contested before commissioners. A suit cannot be brought either to establish the claim or enforce payment. Of course the statute does not run. But in solvent estates, if the parties do not agree upon the amount due, a suit is brought mainly for the purpose of establishing the claim. It cannot often be necessary for the purpose of enforcing payment. If, then, a suit is unnecessary, not to be expected, and rarely if ever brought, there can he little or no occasion for the statute of limitations to apply. But what is conclusive on this subject is, that the administrator has it in his power at any moment to put in operation another statute which absolutely bars the claim unless a suit is brought within four months.
In the second place, if the creditors whose claims have been allowed are required to bring suits within six years or lose their claims, it will be productive of serious inconvenience and much unnecessary expense. Creditors whose claims accrued four and five years and upwards before the debtor’s death, must be vigilant to bring suits; and when the settlement of the estate is necessarily delayed, as it often is, many of the creditors, and perhaps all, may be compelled to bring suits. For it will be remembered that the administrator has no power to waive the statute aifd save costs by promising to pay.the debts. Suits must be brought, not for the purpose of establishing the claims, nor for the purpose of enforcing payment even, but for the sole purpose of preventing the operation of the statute of limitations. The evils resulting from such a principle are too obvious to require further notice.
In the third place, the statute does not run because of the relation of the parties to each other. It is well settled that the statute does not apply to an express trust; and that an executor or administrator is a trustee, and con*144tinues to be such until the final settlement of his administration account. Wilmerding v. Russ, 33 Conn., 67. It is objected that in solvent estates the administrator is not a trustee for creditors but for the heirs. There is no reason for the supposed distinction. To the extent of the debts he is a trustee for creditors, as well in solvent as in insolvent estates; and none the less so that there may be a balance for distribution among heirs or legatees. This trust relation arises when the claim is presented and allowed. It ceases when the administrator refuses to pay it. Mere non-payment, when the exigencies of the estate require the settlement of the estate to be delayed, is not sufficient. When a claim is disallowed the trust is repudiated and a limitation commences to run. A suit must be commenced within four months. If the claim is not disallowed the trust continues until the final account is settled. Then, if the debt is not paid, the duty of making immediate payment arises, the trust ceases, and the statute begins to run.
We have not deemed it necessary to notice at length the cases cited from other states. When examined in connection with the statutes under which they arise, we think there is nothing in them inconsistent with the views we have expressed.
The court erred in holding that the plaintiff’s claim in the second count was barred by the statute of limitations. On the issues joined to the court there must be a new trial.
In' this opinion the other judges concurred.